Gtlfillan, C. J.
Sp. Laws 1891, ch. 265, made it the duty of the village council of the village of Cloquet, Carlton county, to cause its proceedings to be published in some weekly newspaper of general circulation in the village, and to designate an official newspaper for the village. As there was but one paper that came within the description in the act, it is manifest that the act was a legislative “job,” and of a piece with a vast amount of legislation that has been done of late years by which private interest rather than the public good has been subserved, and w'hich kind of legislation the constitutional amendment submitted at the last general election is intended to prevent.
It .is claimed the act is in violation of the constitution as amended in 1881, (article 4, § 33,) prohibiting special or private laws “for granting corporate powers or privileges except to cities,” or “for incorporating any town or village.”
The act, however objectionable it may be in other respects, does not come within either of those inhibitions. It incorporates no town or village. It grants no corporate power or privilege. It assumes, at the most, merely to regulate the exercise of powers and duties already existing. It was the duty of the council, before the act, to make its proceedings public by having them set forth in the minutes of its meetings. Requiring still further publicity to such proceedings certainly does not add anything to the corporate powers or privileges.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 1016.)